 


114 HR 1253 IH: Prisoner Incentive Act of 2015
U.S. House of Representatives
2015-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1253 
IN THE HOUSE OF REPRESENTATIVES 
 
March 4, 2015 
Mr. Scott of Virginia introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend title 18, United States Code, with respect to the good time credit toward service of sentences of imprisonment. 
 
 
1.Short titleThis Act may be cited as the Prisoner Incentive Act of 2015. 2.Good time credit (a)In generalSection 3624(b)(1) of title 18, United States Code, is amended by striking , beyond the time served, of up to 54 days at the end of each year of the prisoner’s term of imprisonment, beginning at the end of the first year of the term, and inserting of up to 54 days for each year of the prisoner’s sentence imposed by the court,.
(b)Restoration of creditSection 3624(b)(1) is amended by striking the sentence beginning Credit that has not been earned and inserting The Bureau may subsequently restore any or all credit previously denied, based on the prisoner’s maintaining good behavior as determined by the Bureau.. (c)ApplicabilityThe amendments made by this section apply with respect to each prison sentence that has not been completed before the date of the enactment of this Act, except any sentence imposed before November 1, 1987. 
 
